Citation Nr: 1103802	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-37 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include as secondary to service-connected idiopathic central 
nervous system hypersomnolence syndrome (narcolepsy).  

2.  Entitlement to an increased rating for narcolepsy, to include 
whether a December 2006 reduction from 60 percent to 20 percent 
for narcolepsy was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
from December 2006 rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for an acquired psychiatric disorder and reduced the rating for 
narcolepsy from 60 percent to 20 percent, effective March 1, 
2007.  The Veteran testified before the Board in October 2010.  

The issue of service connection for sleep apnea, to include as 
secondary to service-connected idiopathic central nervous system 
hypersomnolence syndrome, has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over that 
issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an August 2010 communication and at his October 2010 
hearing before the Board, the Veteran withdrew his appeal 
concerning entitlement to service connection for a psychiatric 
disorder.  

2.  Since March 1, 2007, the Veteran's idiopathic central nervous 
system hypersomnolence syndrome has not demonstrated sustained 
improvement because the evidence shows that the Veteran has 
continued to experience 9 to 10 minor attacks of narcolepsy per 
week.  

3.  The Veteran's idiopathic central nervous system 
hypersomnolence syndrome has been manifested by 9 to 10 minor 
attacks of narcolepsy per week.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to service connection for a psychiatric 
disorder have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2010).   

2.  The December 2006 reduction of the rating for idiopathic 
central nervous system hypersomnolence syndrome from 60 percent 
to 20 percent was not proper.  38 U.S.C.A. § 5112(b)(6) (West 
2002); 38 C.F.R. §§ 3.105, 3.344 (2010). 

3.  The criteria for an increased rating for idiopathic central 
nervous system hypersomnolence syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.31, 
4.124, 4.124a, Diagnostic Codes 8108, 8911 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b) (2010).  Withdrawal may be made by the appellant or by 
his authorized representative.  38 C.F.R. § 20.204(c) (2010).  

In December 2008, the Veteran submitted a substantive appeal 
perfecting his appeal as to the issue of entitlement to service 
connection for a psychiatric disorder, as identified in the 
October 2008 statement of the case.  

In an August 2010 written communication and at his October 2010 
hearing before the Board, the Veteran stated that he wanted to 
withdraw his pending claim of entitlement to service connection 
for a psychiatric disorder.  The Veteran's written statement 
indicating his intention to withdraw the appeal satisfies the 
requirements for the withdrawal of a substantive appeal.  
Additionally, the Veteran's testimony indicating his intention to 
withdraw the appeal as to this issue, once transcribed as a part 
of the record of his hearing, also satisfies the requirements for 
the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. 
App. 355 (1993).   

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for a psychiatric disorder, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning this issue.  The Board 
therefore has no jurisdiction to review this issue.  

Accordingly, the issue of entitlement to service connection for a 
psychiatric disorder is dismissed.  

Reduction and Increased Rating 

The Veteran argues that his narcolepsy has not improved since 
March 1, 2007, and that it has actually worsened to the point 
where it has had a profound effect on his employment.

A Veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155 (West 2002).  Prior to reducing a Veteran's 
disability rating, VA is required to comply with several VA 
regulations applicable to all rating-reduction cases, regardless 
of the rating level or the length of time that the rating has 
been in effect.  Generally, when reduction in the rating of a 
service-connected disability is contemplated and the lower rating 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance will 
be prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his latest address of record of 
the contemplated action and furnished detailed reasons therefore.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should be 
continued at the present level.  38 C.F.R. § 3.105(e) (2010).  In 
the advance written notice, the beneficiary will be informed of 
the right to a pre-determination hearing, and if a timely request 
for hearing is received within 30 days, benefit payments shall be 
continued at the previously established level pending a final 
determination.  38 C.F.R. § 3.105(i)(1) (2010). 

The record shows that in an April 2006 letter, the Veteran was 
notified of a proposal to reduce the rating assigned for his 
narcolepsy.  He was notified that he had 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level, and that if he 
did not respond within those 60 days, his disability rating would 
be reduced, effective no earlier than June 1, 2006.  The record 
shows that the Veteran responded to the April 2006 letter by 
requesting a pre-determination hearing and submitting additional 
evidence in the form of a letter from his treating VA physicians. 

Evaluating the chronology of the actions described above, the 
Board finds that the RO complied with the procedures required 
under 38 C.F.R. § 3.105(e) for reducing the Veteran's rating by 
notifying him of his rights and giving him an opportunity for a 
pre-determination hearing and time to respond. 

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections.  38 C.F.R. § 3.344(a)(b) (2010).  
Those regulations provide that rating agencies will handle cases 
affected by change of medical findings or diagnosis, so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension.  However, the those 
considerations are applicable only for ratings which have 
continued for long periods, five years or more, at the same 
level, and do not apply to disabilities which have not become 
stabilized and are likely to improve.  38 C.F.R. § 3.344(c) 
(2010).  Reexaminations disclosing improvement, physical or 
mental, in disabilities will warrant a reduction in rating.  
Similar protections are afforded to Veterans who have been 
awarded a total rating based on unemployability.  38 C.F.R. § 
3.343 (2010). 

Under the criteria regarding reductions, the RO must find the 
following:  (1) based on a review of the entire record, the 
examination forming the basis for the reduction is full and 
complete, and at least as full and complete as the examination 
upon which the rating was originally based; (2) the record 
clearly shows a finding of material improvement; and (3) it is 
reasonably certain that the material improvement found will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344(a),(b) (2010); Kitchens v. Brown, 7 Vet. App. 320 (1995); 
Brown v. Brown, 5 Vet. App. 413 (1993). 

In this case, however, the 60 percent rating for narcolepsy was 
in effect for less than five years, from June 3, 2004, to March 
1, 2007.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 
38 C.F.R. § 3.344(b) are not applicable.  38 C.F.R. § 3.344(c) 
(2010). 

An examination disclosing improvement will warrant reduction in 
the rating.  38 C.F.R. § 3.344(c) (2010).  The question is thus 
whether an examination showed an improvement warranting reduction 
in the rating. 

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated under Diagnostic Code 8108-8911 
for his narcolepsy.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen.  
38 C.F.R. § 4.27 (2010).  Diagnostic Code 8108 pertains to 
narcolepsy, which is to be rated as epilepsy, petit mal.  
38 C.F.R. § 4.124a, Diagnostic Code 8108 (2010).  Diagnostic Code 
8911 pertains to epilepsy, petit mal.  38 C.F.R. § 4.124a, 
Diagnostic Code 8911 (2010).    

The Rating Schedule does not contain a specific diagnostic code 
for idiopathic central nervous system hypersomnolence syndrome.  
However, where an unlisted condition is encountered it is 
permissible to rate it under a closely related disease or injury, 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2010).  In this case, the Board finds that Diagnostic 
Code 8108, which pertains to narcolepsy and directs the rater to 
rate the disability as petit mal epilepsy under Diagnostic Code 
8911, is the most closely analogous diagnostic code.  38 C.F.R. § 
4.84 (2010). 

Under Diagnostic Code 8911, for petit mal epilepsy, both the 
frequency and type of seizures a Veteran experiences are 
considered in determining the appropriate rating.  A major 
seizure is characterized by generalized tonic-clonic convulsion 
with unconsciousness.  A minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of the 
head (pure petit mal), or sudden jerking movements of the arms, 
trunk, or head (myoclonic type) or sudden loss of postural 
control (akinetic type).  38 C.F.R. § 4.124a (2010).  

To warrant a rating the seizures must be witnessed or verified at 
some time by a physician, and regarding the frequency of 
epileptiform attacks, competent, consistent lay testimony 
emphasizing convulsive and immediate post-convulsive 
characteristics may be accepted.  It is also provided that the 
frequency of seizures should be ascertained under the ordinary 
conditions of life while not hospitalized.  38 C.F.R. § 4.121 
(2010).

Under the general formula for major and minor epileptic seizures, 
both the frequency and type of seizure a Veteran experiences are 
considered in determining the appropriate rating.  A 10 percent 
rating is assigned for a confirmed diagnosis of epilepsy with a 
history of seizures.  A 20 percent rating is assigned when there 
has been at least one major seizure in the last two years or at 
least two minor seizures in the last six months.  A 40 percent 
rating is assigned when there is at least one major seizure in 
the last six months or two in the last year; or averaging at 
least five to eight minor seizures weekly.  A 60 percent rating 
is assigned when there is an average of at least one major 
seizure in four months over the last year; or nine to 10 minor 
seizures per week.  An 80 percent rating is assigned when there 
is an average of at least one major seizure in three months over 
the last year; or more than 10 minor seizures weekly.  A 100 
percent rating is warranted when there is an average of one major 
seizure per month over the last year.  38 C.F.R. § 4.124a, 
Diagnostic Code 8911 (2010).  

When continuous medication is shown necessary for the control of 
epilepsy, the minimum rating will be 10 percent.  This rating 
will not be combined with any other rating for epilepsy.  In the 
presence of major and minor seizures, the predominating type of 
epilepsy is to be rated.  There will be no distinction between 
diurnal and nocturnal major seizures.  38 C.F.R. § 4.124a, 
General Rating Formula for Major and Minor Epileptic Seizures, 
Notes (1)-(3) (2010). 

In a June 3, 2004, VA medical report, the Veteran reported that 
his symptoms had worsened because he felt more tired lately and 
was falling asleep more easily at his job, especially when his 
work was finished and he had some down time.  His medications 
were increased.  VA medical records dated from July 2004 to 
February 2005 show that the Veteran requested a medical letter to 
his employer in July 2004 explaining his condition and assistance 
in applying for Family Medical Leave in September 2004 for times 
when he was unable to go to work due to hypersomnolence.  The 
Veteran complained that he continued to fall asleep at work while 
doing paperwork.  An April 2005 letter from the Veteran's 
treating VA physicians indicated that despite being on 
medication, the Veteran still required two to three naps at work 
each day and a nap when he got sleepy on the drive back from 
work.  He was also noted to need to take a three to four hour nap 
on his first day off from work.  The Veteran was found to 
struggle to maintain wakefulness both at work and home despite 
being on medication.  

On VA examination in October 2005, the Veteran reported having 
worked as an airline mechanic for the same company for the 
previous five years.  He stated that he was doing fine at work 
except for in June 2004 when he fell asleep and missed an 
important deadline, causing him to nearly get fired.  He 
maintained that since September 2004, he had increased his 
medication both prior to and after work so that he was safe to 
drive.   

At a March 2006 VA examination, the Veteran described a typical 
narcoleptic attack as one where he fell asleep very easily often 
at inappropriate times.  He stated that the sleep was evoked by 
lack of sleep or inactivity.  He reported experiencing 100 
attacks in the previous two years and averaging four attacks per 
month.  He complained of frequently falling asleep while sitting 
in church, reading, or watching television.  He maintained that 
he often had to pull over while driving in order to take a nap.  
He stated that he had not fallen asleep while driving but that he 
had to take a nap at work.  He complained that the symptoms 
occurred intermittently as often as daily with each occurrence 
lasting for 30 minutes.  The examiner found that the Veteran's 
ability to perform daily functions during flare-ups was 
significantly impaired.  The examiner noted that the Veteran was 
functionally impaired by sometimes oversleeping and missing work 
and that because he sometimes had to stop while driving, he would 
be late to work or other appointments.  The examiner stated that 
the Veteran's narcolepsy had resulted in him missing work eight 
times per year.  Neurological examination of the Veteran's upper 
and lower extremities was within normal limits.  

In a May 2006 letter, the Veteran's treating VA physicians 
reported that the Veteran continued to have uncontrolled sleep 
episodes despite being on two different medications to control 
his hypersomnolence.  The physicians stated that the Veteran was 
fortunately in a van pool to get to work, where he drove his own 
vehicle 32 miles to get to the van and then traveled the 
remaining 33 miles in the van.  The Veteran reported that he 
still fell asleep up to a few times a day, including in church 
every Sunday, in the van going to work at least twice a week, and 
in the van on the way home from work every day.  The Veteran 
stated that because he was able to sleep in the van, he was able 
to stay awake when he drove himself home and avoid taking as much 
Ritalin to stay awake as he did when he was driving the entire 
way to the airport.  On a typical work day, the Veteran would 
take a Modafinil pill when he arrived at work and then nap during 
his meal break.  He would oversleep during his meal break about 
once a week.  He took one to two Ritalin pills on his days off 
and one Ritalin pill on his work days.  He took two to four 
Ritalin pills if he worked overtime.  The Veteran had to call in 
sick about 12 times in the past year due to sleepiness.  On the 
Veteran's days off, he had to shift his sleep cycle from daytime 
sleeping to nighttime sleeping in order to see his family, and 
this would contribute to his sleep problems.  He would thereafter 
fall asleep three to four times a day on his days off.  The 
physicians concluded that the Veteran continued to struggle to 
maintain wakefulness both at work and home despite his 
medication.   

A July 2006 statement from the Veteran's technical training 
instructor at work indicated that the Veteran was an airframe and 
power plant certified technician with Alaska Airlines and that he 
would have worked at the company for six years at the end of 
October 2006.  The instructor reported that during the classroom 
portion of the qualification training for engine run and taxi 
procedures, he had observed the Veteran having difficulty staying 
alert.  He stated that he had been made aware that the Veteran 
was being treated for a sleep disorder and that due to the 
inherent risks in engine run and taxi procedures, it had been 
determined that the Veteran would not be qualified for those 
responsibilities.  

At a July 2006 pre-determination hearing, the Veteran testified 
that his narcoleptic episodes occurred every day.  He testified 
that he participated in a van pool to and from work and that he 
fell asleep in the van both to and from work.  He reported that 
due to being able to nap in the van, he was usually able to stay 
awake for the drive home although he sometimes had to keep 
himself awake by turning up the music very loud, rolling down the 
windows, or slapping his face.  He stated that he had to pull 
over to the side of the road to take a nap quite frequently, 
especially if he worked overtime.  He maintained that if he was 
in a situation where he felt comfortable, he would often fall 
asleep without realizing it.  He testified that once at work, he 
did not go out to work on his airplane when it had arrived 
because he had fallen asleep for four hours.  He reported that 
due to his sleepiness, he had also been in several car accidents 
where he ran into a freeway barrier and a tree.  He stated that 
before the van pool, he would have to pull over and stop driving 
at least 50 percent of the time.  He maintained that he took two 
different types of medications, one that was long-term and 
another that was more short-term.  The Veteran's wife testified 
that over the course of the previous month, the Veteran had 
probably fallen asleep in the middle of a conversation about 20 
to 30 times.  She reported that he fell asleep in church every 
week.  She stated that she had to do most of the driving if they 
were in the car together because otherwise, he would fall asleep 
while driving.  

Post-service VA and private medical records dated from April 2005 
to August 2010 show that the Veteran received intermittent 
treatment for his hypersomnolence syndrome.  His hypersomnolence 
was noted by treating providers to be severe.  In May 2006, a VA 
treating physician found that the Veteran's daytime sleepiness 
was unchanged from before, as he continued to require daily naps.  
The evidence revealed that despite taking medication before work, 
during his shift, and before driving home from work, the Veteran 
still had to pull over while driving and take a nap.  In a 
September 2007 VA treatment report, it was noted that the Veteran 
was taking up to seven or eight pills of Ritalin in addition to 
two pills of Modafinil a day in order to control his narcolepsy 
and that his disability was thus found to be poorly controlled.  
A March 2009 VA treatment report found that there had been no 
change in the Veteran's narcolepsy symptoms.  The Veteran 
reported still having to pull over to nap once or twice while 
driving to and from work.  

On VA examination in May 2010, the Veteran described a typical 
narcoleptic attack as being one where he became drowsy and finds 
it hard to keep his eyes open.  He reported that during the past 
two years, he had experienced 800 such attacks and averaged 30 
attacks each month.  He complained that he was functionally 
impaired due to his disability because he was unable to perform 
all of his duties with his employment, including engine run and 
taxiing of aircraft.  He also maintained that his commute to and 
from work required him to pull over several times to take naps.  
Neurological examination of the upper and lower extremities as 
well as mental examination were found to be within normal limits.    

The Veteran submitted an October 2010 letter from an automobile 
insurance company showing that the Veteran had been involved in a 
May 2010 at fault car accident where he struck a parked and 
unoccupied vehicle.  

The Veteran testified before the Board at an October 2010 
hearing.  Testimony revealed that the Veteran fell asleep at work 
once while he was waiting for his assigned aircraft to arrive and 
that he was almost fired as a result.  The Veteran testified that 
since that incident, he took extra steps to prevent himself from 
falling asleep at work again.  He reported that he always carries 
a radio and his cell phone at work so that his friends can 
contact him when he dozes off.  He stated that on his days off 
from work, his wife always had to drive and that he would fall 
asleep literally as she was trying to talk to him.  He maintained 
that he still had to pull over and take a nap on the way to work 
about once a week and that he had to pull over and take a nap 
about twice a week when coming home from work.  He further 
testified that when he tried to get engine room qualified to 
allow him to perform ground operation of the aircraft, he fell 
asleep both while he was training in the simulator and while in 
the classroom.  He reported that the engine room qualification 
instructor informed him that due to his sleep disorder, it was 
too much of a liability to get him engine room qualified and taxi 
qualified.  He stated that he lost a bid for an available job 
with better hours at an airport closer to his house because the 
job required him to be engine room qualified and taxi qualified.  
He maintained that he got into a car accident in May 2010 when he 
fell asleep and hit a parked car just a few feet away from his 
house.  He testified that taking public transportation was not a 
viable alternative to driving because it would take three hours 
to get to work.  He reported that his company was no longer 
reimbursing its employees for half the cost of the van pool that 
he had been taking, which caused him to stop taking the van pool 
in January 2007 due to the expensive cost.  

As an initial matter, the Board finds that although the Veteran's 
narcoleptic attacks involve loss of consciousness, they are not 
characterized by generalized tonic-clonic convulsions.  
Therefore, the Board finds that they do not rise to the level and 
severity of incapacitation of major seizures.  38 C.F.R. § 4.124a 
(2010).  Therefore, the Veteran's narcoleptic attacks will be 
considered as minor seizures for purposes of analysis.      

The Board notes that in an August 2005 rating decision, the RO 
increased the Veteran's rating for idiopathic central nervous 
system hypersomnolence from 10 percent to 60 percent, effective 
June 3, 2004, because the Veteran's disability was found to be no 
longer controlled by medication and was equivalent to an average 
of 9 to 10 minor seizures a week.  38 C.F.R. § 4.124a, Diagnostic 
Code 8911 (2010).  Subsequently, in a December 2006 rating 
decision, the Veteran's rating was reduced from 60 percent to 20 
percent disabling, effective March 1, 2007, because his 
disability was found to be controlled with less medication, he 
was able to drive 32 miles without pulling over to take a nap, 
and he did not need to invoke family medical leave at work due to 
his naps.  

The Board acknowledges that during the period of time when the 
Veteran participated in the van pool to and from work, he was 
able to drive the 32 miles to and from his house without having 
to pull over to take a nap.  However, the Board finds that the 
Veteran's lack of naps during the 32 miles to and from his house 
did not show actual improvement in his narcolepsy disability 
because the Veteran still required naps while riding as a 
passenger in the van pool both to and from work each day.  The 
Veteran's disability remained present during his participation in 
the van pool.  Indeed, because the Veteran required naps during 
the 33 mile drive in the van pool, that indicates that he would 
have had to pull over to nap had he been driving those 33 miles.  
The Veteran's treating physicians have also consistently stated 
both that the Veteran continued to have uncontrolled sleep 
episodes despite being on two different medications to control 
his hypersomnolence and that there had been no change in his 
condition.  In fact, the medical evidence demonstrates that 
despite taking medication before work, during his shift, and 
before driving home from work, the Veteran still had to pull over 
while driving and take a nap.  In a September 2007 VA treatment 
report, it was also noted that the Veteran's disability was 
poorly controlled, as he was taking up to seven or eight pills of 
Ritalin in addition to two pills of Modafinil a day in order to 
control his narcolepsy.  Furthermore, the evidence shows that the 
Veteran had been involved in car accidents due to falling asleep 
while driving.  Therefore, the Board finds that the complete 
evidence reveals that the Veteran's disability has not shown 
actual improvement since he was granted a 60 percent rating for 
his narcolepsy in an August 2005 rating decision.

Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that a reduction in the 60 percent rating 
was not warranted because actual improvement was not shown.  
Therefore, he is entitled to a restoration of the 60 percent 
rating for idiopathic central nervous system hypersomnolence, 
effective March 1, 2007, the effective date of the reduction.  
While the Veteran was able to drive the 32 miles to and from his 
house without having to take a nap during his period of 
participation in the van pool for work, the Board finds that 
sustained improvement was not demonstrated because the Veteran's 
disability was still present, as he continued to need to take 
daily naps while riding in the van as a passenger.  Therefore, 
the evidence does not conclusively establish improvement such 
that the 60 percent rating is no longer warranted. 

In sum, the weight of the credible evidence shows that the 
December 2006 reduction of the disability rating from 60 percent 
to 20 percent was not proper because actual sustained improvement 
was not shown.  Therefore, restoration of the 60 percent rating, 
effective March 1, 2007, is warranted. 

With respect to whether the Veteran is entitled to a rating 
higher than 60 percent disabling for his narcolepsy during the 
pendency of the appeal, the Board finds that he is not.  A 60 
percent rating is warranted when there is an average of at least 
one major seizure in 4 months over the last year; or nine to 10 
minor seizures per week.  An 80 percent rating is warranted when 
there is an average of at least one major seizure in three months 
over the last year; or more than 10 minor seizures weekly.  A 100 
percent rating is warranted when there is an average of one major 
seizure per month over the last year.  38 C.F.R. § 4.124a, 
Diagnostic Code 8911 (2010).

The evidence of record shows that the Veteran's reports of the 
frequency of his narcoleptic attacks have varied.  His attacks 
were reported as occurring quite frequently in a June 2004 VA 
medical record (two to three times at work each day and once on 
the drive back from home each day) and in a May 2006 VA medical 
record (a few times each day).  However, the narcoleptic attacks 
were reported as occurring only four times a month at a March 
2006 VA examination and as occurring only 30 times a month at the 
Veteran's most recent VA examination in May 2010.  Therefore, the 
Board finds that the Veteran's condition most nearly approximates 
the criteria for a 60 percent rating under Diagnostic Code 8911 
of nine to 10 minor seizures per week.  Therefore, an increased 
rating is not warranted for the Veteran's idiopathic central 
nervous system hypersomnolence syndrome.   
  
The Board finds the evidence does not show that the Veteran's 
service-connected idiopathic central nervous system 
hypersomnolence syndrome presents such an unusual or exceptional 
disability picture at any time so as to require consideration of 
an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2010).  The 
objective medical evidence of record shows that manifestations of 
the Veteran's service-connected idiopathic central nervous system 
hypersomnolence syndrome do not result in a marked functional 
impairment to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1 (2010).  The Board 
finds that the evidence does not show frequent hospitalization 
due to the idiopathic central nervous system hypersomnolence 
syndrome.  Furthermore, the Board finds that the evidence does 
not show marked interference with employment beyond that 
envisioned by the schedular rating already assigned.  While the 
Board acknowledges that the Veteran's disability interferes with 
his employment to some degree, the interference primarily relates 
to the Veteran's ability to be promoted and occasional absences.  
The Veteran may be prevented from being engine room qualified and 
taxi qualified, but he is still able to perform his job with 
employer accommodations and help from his co-workers.  The 
Veteran has also reported missing work around eight to 12 times a 
year due to his disability, but the Board finds that the 
Veteran's current degree of disability as specified in the rating 
schedule adequately compensates him for that loss of working 
time.  Additionally, the schedule provides for higher ratings for 
idiopathic central nervous system hypersomnolence syndrome, but 
that is not shown here.  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. 
App. 88 (1996). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2005 and July 2008; 
rating decisions in August 2005, April 2006, December 2006, 
September 2007, and November 2007; and a statement of the case in 
October 2008.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in the September 2010 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

The appeal concerning the issue of entitlement to service 
connection for an acquired psychiatric disorder is dismissed.

The reduction of the rating for the Veteran's idiopathic central 
nervous system hypersomnolence syndrome, from 60 percent to 20 
percent, effective March 1, 2007, was not proper; the Veteran is 
entitled to restoration of the 60 percent rating for idiopathic 
central nervous system hypersomnolence syndrome, effective March 
1, 2007.  

An increased rating, greater than 60 percent, for idiopathic 
central nervous system hypersomnolence syndrome is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


